ON REHEARING.
[144 Pac. 646.]
BUDGE, J.
On the 25th day of March, 1914, the above entitled 'cause was by counsel for the respective parties argued, submitted, and by the court taken under advisement. Thereafter, on the 11th day of May, 1914, the court announced its opinion, in which the judgment of the trial court was affirmed.
On the 3d day of June, 1914, a petition for rehearing was filed by the appellant herein, which said petition was on the 13th day of June, 1914, granted. On the 8th day of December, 1914, at the regular term of said, court sitting at Coeur d’Alene, said cause was reargued and by the court taken under advisement.
*586We have carefully considered the questions submitted in this case. There are possibly two additional propositions involved that might be briefly mentioned in connection with the final determination of this cause. From a careful reading of the record it is apparent to us that there is a serious conflict in the testimony of the witnesses, particularly with reference to the amount and kind of timber that was upon the land of the plaintiff, at the time the contract upon which this action was brought was entered into between the parties to this litigation. Where there is a substantial conflict in the evidence the verdict of the jury will not be disturbed upon appeal. (Baker v. First National Bank, 25 Ida. 651, 139 Pac. 565; Tilden v. Hubbard, 25 Ida. 677, 138 Pac. 1133; Henry Gold Mining Co. v. Henry, 25 Ida. 333, 137 Pac. 523; Hufton v. Hufton, 25 Ida. 96, 136 Pac. 605.)
We have considered the affidavits filed by the appellant in support of his motion for a new trial, and we are unable to reach the conclusion that the trial court erred in denying counsel’s motion for a new trial. The granting or denying of a new trial rests in the sound discretion of the trial court, and where the affidavits filed in support of the motion contain a recital of such alleged facts as are merely cumulative, or it clearly appears that the facts contained in the affidavits might have been, by the exercise of ordinary diligence, procured at or prior to the trial of the cause, the trial court would be justified, if upon no other ground, in denying the motion for a new trial.
The instructions given to the jury by the court in this case, when considered together and as a whole, fairly and correctly state the law of the case.
We therefore hold that the conclusion reached in the original opinion in this case must be affirmed, and it is so ordered, with costs of this appeal in favor of respondent.
Sullivan, C. J., and Truitt, J\, concur.